Exhibit 10.11



EMPLOYMENT AND NON-COMPETITION AGREEMENT



       This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made
and entered into
as of the 1st day of December, 2007, by and between GEER TANK TRUCKS, INC., a
[Texas] corporation (the
“Company”) and RONNIE SMITH (the “Executive”).

       WHEREAS, pursuant to a Stock Purchase Agreement (the “Acquisition
Agreement”) dated as of July 3,
2007 by and among Charles Randall Geer, Jana Geer Douglas, Donna Osteen Reich,
Jerrye Geer Faltyn and Lori
Geer Smith (the “Sellers”), Company and Continental Fuels, Inc. (the “Buyer”),
the Buyer intends to acquire all of the
outstanding stock of the Company from the Sellers (the “Acquisition”);

       WHEREAS, the Executive is a Seller and shall receive cash and other
remuneration upon the closing of the
Acquisition; and

       WHEREAS, it is a condition precedent to effectuating the Acquisition that
the Executive enter into an
employment and non-competition agreement with the Company in the form hereof,
which agreement supersedes
and replaces any previous employment agreement the Executive may have had with
Seller or any of its affiliates;

       NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, and
as an inducement to the Company to consummate the Acquisition, it is agreed as
follows:

       1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby
agrees to be employed by the Company upon the terms and conditions herein set
forth.

       2. Term of Employment. Employment shall be for a term commencing on the
date hereof and,
subject to termination under Sections 7 and 8, expiring one (1) year from the
date hereof (the “Term”). Following the
expiration of the Term, the Executive shall be an at-will employee of the
Company.

       3. Duties of the Executive. The Executive shall have such duties and
responsibilities as may be
prescribed by the Board of Directors (the “Board”) of the Company. The Executive
shall devote his full time and best
efforts to the business of the Company.

       4. Compensation. During the Term, the Company shall pay to the Executive
a base salary of Eighty
Thousand Dollars ($80,000) per annum which base salary may be adjusted from time
to time by the Company,
payable at the times and in the manner consistent with the Company’s general
policies regarding compensation of
executive employees. Such base salary shall include any salary reduction
contributions elected by the Executive to
(i) any plan for which the Executive may be eligible sponsored by the Company or
its affiliates that includes a cash-
or-deferred arrangement under Section 401(k) of the Code (if any), or (ii) any
“cafeteria plan” for which the Executive
may be eligible sponsored by the Company or its affiliates under Section 125 of
the Code (i.e., any such
contributions elected by the executive will be deducted from the base salary set
forth on Exhibit B).



   



       5. Executive Benefits. In addition to the compensation described in
Section 4, the Company shall
make available to the Executive, subject to the terms and conditions of the
applicable plans, including without
limitation the eligibility rules, participation for the Executive and his
eligible dependents in the employee benefit plans
or arrangements and such other usual and customary benefits generally available
to employees of the Company.

       6. Place of Performance. In connection with employment by the Company,
unless otherwise agreed
by the Executive, the Executive shall be based at offices located in Jacksboro,
Texas (except for travel reasonably
required for Company business), provided that the Company maintains an office
and operations in Jacksboro,
Texas.

       7. Termination.

       (a) Involuntary Termination. The Executive’s Disability (as defined
herein) during the Term shall
constitute an involuntary termination of employment hereunder, unless the Board
expressly extends such
employment for a specified time thereafter. The Executive’s death during the
Term shall constitute an involuntary
termination of employment for purposes of eligibility for Termination Payments
and Benefits as provided in Section 8.

       (b) Voluntary Termination. The Executive may voluntarily terminate the
Agreement at any time by
providing 90 days prior written notice to the Company as provided in Section
13(d).

       (c) Compensation and Benefits. Subject to Section 8 and any benefit
continuation requirements of
applicable laws, in the event the Executive’s employment hereunder is
voluntarily or involuntarily terminated for any
reason whatsoever, the compensation and benefits obligations of the Company
under Sections 4 and 5 shall cease
as of the effective date of such termination, except for any compensation and
benefits earned or accrued but unpaid
through such date.

       8. Termination Payments and Benefits.

       (a) If the Executive’s employment hereunder is involuntarily terminated
by the Company other than for
Cause (as defined herein) prior to the end of the Term, then the Company shall
be obligated to pay, subject to the
condition precedent that the Executive enter into a mutual release,
non-disparagement and settlement agreement
with the Company pursuant to which the Company and the Executive unconditionally
release all claims against the
other arising under the employment contemplated hereby other than the
Executive’s rights to obtain the payments
and benefits described in this Section 9, to the Executive severance pay of
three month’s salary (“Termination
Payment”).



2



       (b) Termination for Cause. For purposes of this Agreement, “Cause” shall
mean:

         (i) the uncured failure or refusal by the Executive to perform his
duties (other than any such
failure resulting from the Executive’s incapacity due to Disability), after
demand;

         (ii) inattention to duty or any other willful, reckless or negligent
act (or omission to act) by
Employee, which, in the good faith judgment of the Company, may injure the
Company, including the failure to follow
the policies and procedures of the Company;

         (iii) the engaging by the Executive in fraud, misappropriation of
funds, violation of any law,
judgment, decree, or order of any governmental authority or misappropriation of
any corporate opportunity which in
each case is materially injurious to the Company, or the Executive being
involved with the commission of a crime
that was harmful to the goodwill and financial standing of the Company, or

         (iii) the breach of any provision of this Agreement.

       (c) Disability Defined. “Disability” shall mean the Executive’s
incapacity due to physical or mental
illness to substantially performhisduties on a full-time basis for three (3)
consecutive months and within thirty (30)
days after a notice of termination is thereafter given by the Company the
Executive shall not have returned to the full-
time performance of the Executive’s duties; provided, however, if the Executive
shall not agree with a determination
to terminate him because of Disability, the question of the Executive’s
disability shall be subject to the certification of
a qualified medical doctor agreed to by the Company and the Executive or, in the
event of the Executive’s incapacity
to designate a doctor, the Executive’s legal representative. In the absence of
agreement between the Company and
the Executive, each party shall nominate a qualified medical doctor and the two
doctors shall select a third doctor,
who shall make the determination as to Disability.

       (d) Effect of Long-Term Disability. If the Executive also becomes
entitled to receive benefits under an
insured long-term disability insurance plan (“LTD Plan”) now or hereafter paid
for by the Company, then the
Executive’s termination benefits under this Agreement (calculated on a monthly
basis) shall be reduced by the
amount of the benefits paid under such LTD Plan. No such reduction shall be made
for benefits paid to the
Executive under a personal disability income plan or such other disability
income plan paid for by the Executive,
whether or not the plan was obtained through a group-sponsored or
Company-related program.

       (e) Forfeiture. In the event of any breach by the Executive of any
provision of this Agreement, the
Executive’s rights to receive a Termination Payment hereunder shall be
forfeited.



3



       (f) Termination for Cause or Voluntary Termination. Executive agrees and
acknowledges that a
significant asset to the Company are the personal relationships between the
Executive and the Company’s
customers, and that during the Term, Executive shall use best efforts to
introduce Buyer and assist Buyer and
Buyer’s representatives and agents to such customers in furtherance of
developing and enhancing such business
relationships. As a result, if the Executive voluntarily terminates this
Agreement or is terminated by the
Company for Cause pursuant to Section 8, such termination would materially
impact the value of the
Company, and thus would be a material breach of Section 4.3 of the Acquisition
Agreement. The parties to
this Agreement agree that damages for Executive’s breach of Section 4.3 of the
Acquisition Agreement are
extremely impracticable or impossible to predict or ascertain with any
certainty, and accordingly,
Executive’s liability for such breach shall be the payment of Executive’s pro
rata portion of the purchase
price provided under the Acquisition Agreement, which Executive shall pay as
liquidated damages to
compensate Company for not receiving its bargained for consideration in
connection with the Acquisition
and not as a penalty.

       9. Confidentiality and Nonsolicitation.

       (a) The Executive acknowledges that in the course of his employment by
the Company, she will or
may have access to and become informed of confidential and secret information
which is a competitive asset of the
Company or its affiliates (“Confidential Information”), including, without
limitation, (i) the identity of the Company’s
employees, customers and suppliers, (ii) the terms of any agreement between the
Company and any employee,
customer or supplier, (iii) pricing strategy, (iv) customer locations and
preferred routes, (v) marketing methods, (vi)
financial results, (vii) strategic plans and analyses, and (viii) any non-public
information concerning the Company, its
affiliates, employees, suppliers or customers. The Executive agrees that she
will keep all Confidential Information in
strict confidence during the Term and thereafter, and will never directly or
indirectly make known, divulge, reveal,
furnish, make available, or use any Confidential Information (except in the
course of regular authorized duties on
behalf of the Company). The Executive agrees that the obligations of
confidentiality hereunder shall survive
termination of his employment at the Company regardless of any actual or alleged
breach by the Company of this
Agreement, until and unless any such Confidential Information shall have become,
through no fault of the Executive,
generally known to the public or the Executive is required by law to make
disclosure (after giving the Company notice
and an opportunity to contest such requirement). The Executive’s obligations
under this Section 9 are in addition to,
and not in limitation of or preemption of, all other obligations of
confidentiality which the Executive may have to the
Company under general legal or equitable principles.

       (b) Except in the ordinary course of the Company’s business, the
Executive shall not make or cause to
be made, any copies, pictures, duplicates, facsimiles or other reproductions or
recordings or any abstracts or
summaries including or reflecting Confidential Information. All such documents
and other property furnished to the
Executive by the Company or otherwise acquired or developed by the Company shall
at all times be the property of
the Company. Upon termination of the Executive’s employment with the Company for
any reason, the Executive will
return to the Company any such documents or other property of the Company which
are in the possession, custody
or control of the Executive.



4



       (c) Without limiting the foregoing, without the prior written consent of
the Company (which may be
withheld for any reason or no reason), except in the ordinary course of the
Company’s business, the Executive shall
not at any time during or following the date of this Agreement use for the
benefit or purposes of the Executive or for
the benefit or purposes of any other person, firm, partnership, association,
trust, venture, corporation or business
organization, entity or enterprise engaged in the “Restricted Business” (as
herein defined), or disclose in any manner
to any person, firm, partnership, association, trust, venture, corporation or
business organization, entity or enterprise
engaged in the Restricted Business, any Confidential Information. “Restricted
Business” means any business or
division of a business which consists of hauling, transporting, delivering,
loading, purchasing, storing or selling
petroleum, ethanol or other liquids of any type or nature.